Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2020 has been entered.


 DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 9/10/2020.
2. 	Claims 21, 22, 25-28, 30-34, 36, 38, 39, 41, 43, 45 and 46 are pending in the case. 
3.	Claims 1-20, 23, 24, 29, 35, 37, 40, 42 and 44 are cancelled. 
4.	Claims 21 and 38 are independent claims. 





Allowable Subject Matter
Claims 21, 22, 25-28, 30-34, 36, 38, 39, 41, 43, 45 and 46 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant Griffith on 9/25/2020.
The application has been amended as follows: 
21.	(Examiner Amendment) A computer-implemented method comprising:
receiving, by a digital assistant device that is shared by one or more users in a first class of users and one or more users in a second class of users, first data that encodes a user’s utterance, and second data that indicates, based on a feature vector representing time-independent characteristics of the entire user’s utterance, that the user is
the feature vector representing the time-independent characteristics of the entire user’s utterance is obtained based on an analysis of one or more features derived from the first data that encodes the user’s utterance;
a neural network-based classifier is configured to:
receive, as input, the feature vector representing time-independent characteristics of the entire user’s utterance; and
generate, as output, an age classification probability distribution that includes a first probability indicating that the user is among the one or more users in the first class of users and a second probability indicating that the user is among the one or more users in the second class of users;
the second data that indicates that the user is
the first class of users and the second class of users correspond to different age classifications; 
in response to receiving the second data that indicates, based on the feature vector representing the time-independent characteristics of the entire user’s utterance, that the user isan interface[[d]] generated in response to second data that indicates that the user is
providing, by the digital assistant device that is shared by the one or more users in the first class of users and the one or more users in the second class of users, the generated user interface for output.

22.	(Examiner Amendment) The method of claim 21, wherein generating the user interface comprises generating the user interface that includes icons that are larger than icons that would be included in an interface that would be generated were the second data to reflect that the user is 



26.	(Examiner Amendment) The method of claim 21, wherein generating the user interface comprises generating the user interface that includes less text than would be included in an interface that would be generated were the second data to reflect that the user is

32.	(Examiner Amendment) The method of claim 21, wherein generating the user interface comprises generating the user interface that includes an override option to cause generation of the interface that would be generated were the second data to reflect that the user is

36.	(Examiner Amendment) The method of claim 21, wherein the second data indicates that the user is

Examiner Amendment) A non-transitory computer-readable storage medium storing instructions executable by a data processing apparatus and upon such execution cause the data processing apparatus to perform operations comprising:
receiving, by a digital assistant device that is shared by one or more users in a first class of users and one or more users in a second class of users, first data that encodes a user’s utterance, and second data that indicates, based on a feature vector representing time-independent characteristics of the entire user’s utterance, that the user is
the feature vector representing the time-independent characteristics of the entire user’s utterance is obtained based on an analysis of one or more features derived from the first data that encodes the user’s utterance; 
a neural network-based classifier is configured to:
receive, as input, the feature vector representing time-independent characteristics of the entire user’s utterance; and
generate, as output, an age classification probability distribution that includes a first probability indicating that the user is among the one or more users in the first class of users and a second probability indicating that the user is among the one or more users in the second class of users;
the second data that indicates that the user is
the first class of users and the second class of users correspond to different age classifications;
in response to receiving the second data that indicates, based on the feature vector representing the time-independent characteristics of the entire user’s utterance, that the user is
providing, by the digital assistant device that is shared by the one or more users in the first class of users and the one or more users in the second class of users, the generated user interface for output.

39.	(Examiner Amendment) The computer-readable storage medium of claim 38, wherein generating the user interface comprises generating the user interface that includes icons that are larger than icons that would be included in an interface that would be generated were the second data to reflect that the user is


41.	(Examiner Amendment) The method of claim 21, wherein generating the interface comprises:
applying one or more customizations that are associated with one or more other users user 
changing, by the mobile device, a mode of the digital assistant device from an unrestricted mode to another, different mode that prevents total, unrestricted access to the applications on the digital assistant device.

43.	(Examiner Amendment) The method of claim 21, further comprising, in response to receiving the second data that (i) encodes the user’s utterance, and (ii) reflects that the user is 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art fails to teach or render obvious a user interface that is customized, based on the age classification for the user determined based on the feature vector representing the time-
In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 21, 22, 25-28, 30-34, 36, 38, 39, 41, 43, 45 and 46, in combination with the other elements recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY ORR/Primary Examiner, Art Unit 2145